DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 14-25 and 27-28 (Previously Presented)
Claims 1-13 and 26 (Canceled)

Allowable Subject Matter
Claims 14-25 and 27-28 are allowed.
Regarding claim 14, prior arts do not suggest or teach, among other claimed allowable features, “ performing at least one synchronizing step in which at least one signal characteristic of the synchronizing signal is set, wherein a changeover unit is provided to connect the induction unit alternatively to a load operating voltage source or to a constant voltage source in order to separate the induction unit from the load operating voltage source before and/or during a transmission of the synchronizing signal.”, in combination with all other elements recited in claim 14.
Claims 15-23 and 27 are also allowed as they further limit allowed claim 14.
Regarding claim 24, prior arts do not suggest or teach, among other claimed allowable features, “a performing arrangement configured for performing at least one synchronizing step in which at least one signal characteristic of the synchronizing signal ”, in combination with all other elements recited in claim 24.
Regarding claim 25, prior arts do not suggest or teach, among other claimed allowable features, “a performing arrangement configured for performing at least one synchronizing step in which at least one signal characteristic of the synchronizing signal is set; and a changeover unit is provided to connect the induction unit alternatively to a load operating voltage source or to a constant voltage source in order to separate the induction unit from the load operating voltage source before and/or during a transmission of the synchronizing signal.”, in combination with all other elements recited in claim 25.
Claim 27 is also allowed as they further limit allowed claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 16, 2021